1 pe

Sor SASQFGT MBNA? Document 42-3 Filed 12/04/18 Page 1 of 15

Why have you decided to leave?

alorof-sravel ~ATadirional sMuNKs when Me first ruded

What were the most and least satisfying aspects of your job?

Meat [dee working w] students, explore c_niuw +e rer , Wieractihg.

ORS . ; SCO WOKEN ‘He Moree _ . . on weckena
least travel, exo shag porice werng QDARSS ~Onentasion

 

Do you feel that you received sufficient training and job support?

es, somaeneto come cn Ane read wl her mare, amted Te
[eam sume Uses approath on hav rey do -fhings

Cmmunicarion - row pelspectivey
x-Ted- frovel Five Cunt ts doesnt aunt on the road)

if applicable: What areas were insufficient? Or Would you please provide me with examples of ways in
which you didn’t receive adequate job support?

middle oF SeMUSter tramma - Whats happenngs/whats nor
notmoacred -pitg b4 xmas with wher worked [what di dat

Management Feedback .
always ger AaPP an answer -himey manner

+ OSSIb1é - Son KUgaY Coar- Misguided Bee TWse YOU we
on tt orion Q iegec) soveth Wn Colle (aH had WS IHNYS Ae
Futuré Reps mar - ereu ied wirh WEF +0 tHhe-poi yr dele ote)
be prepared 49 +T ave |

lying to <choln? - TRA Fer WS's

EW Tag IN ere poste Coronet

pore. persenalizonon)

Yorn. |

CONFIDENTIAL DEF 010350
Subject to Court's Order
